UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7230



ALFRED LEE MAULDIN,

                                             Petitioner - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; MARY ELLEN THOMAS,
Warden, Butner, North Carolina; JOSEPH TANG,
Staff Attorney; LIEUTENANT YONCE; LIEUTENANT
WENZLER; CARDINAL WHITE, SRO Unit Manager,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-336-5-H)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Lee Mauldin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Lee Mauldin, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Mauldin v. Federal Bureau of Prisons, CA-02-336-5-H

(E.D.N.C. July 5, 2002).   We deny Mauldin’s motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2